t c memo united_states tax_court robert p and christine m lolli petitioners v commissioner of internal revenue respondent docket nos filed date robert p lolli pro_se andrew j horning for respondent memorandum opinion dean special_trial_judge these consolidated cases were assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners' and federal income taxes in the amounts of dollar_figure and dollar_figure respectively and an accuracy-related_penalty under sec_6662 for the taxable_year in the amount of dollar_figure after concessions the issues for decision are whether petitioners are entitled to a business loss deduction in the amount of dollar_figure for the taxable_year whether petitioners are entitled to a business loss deduction in the amount of dollar_figure for the taxable_year whether petitioner robert lolli received a dollar_figure taxable refund of taxes from the state of arizona during the taxable_year whether petitioner robert lolli received dollar_figure of interest_income during the taxable_year and whether petitioners are liable for an accuracy-related_penalty under sec_6662 for the taxable_year for negligence or disregard of rules or regulations some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference although the record does not disclose petitioners' residence at the time they filed their 2the parties agree that petitioner robert lolli received but failed to report dollar_figure of self-employment_income during the taxable_year that is subject_to self-employment_tax under sec_1401 petitioners did not receive interest_income in the amount of dollar_figure during the taxable_year and petitioner robert lolli earned but failed to report dollar_figure of w-2_wages earned during the taxable_year we note that petitioners are entitled to a deduction under sec_164 for one-half the self-employment_tax paid under sec_1401 petition they resided in scottsdale arizona at the time their amended petition was filed references to petitioner are to robert lolli background for the taxable_year respondent determined a deficiency with respect to dollar_figure of self-employment_income that petitioners failed to report on their federal_income_tax return respondent also determined that petitioners were liable for an accuracy-related_penalty under sec_6662 in the amount of dollar_figure for negligence or disregard of rules or regulations petitioners now claim for the first time that they are entitled to an offsetting business loss of dollar_figure with respect to the self-employment_income they failed to report for the taxable_year petitioners filed a schedule c for a business identified as horizon america the principal activity of which was landscaping of new homes although petitioners reported no gross_receipts for horizon america for they claimed a schedule c loss that year in the amount of dollar_figure for bad_debts from sales or services respondent determined in her notice_of_deficiency for that petitioners had failed to report a dollar_figure taxable refund of taxes from the state of arizona and dollar_figure of taxable interest respondent did not however disallow the dollar_figure bad_debt deduction claimed by petitioners on their schedule c at trial respondent orally moved for an increased deficiency arguing that the dollar_figure loss claimed with respect to horizon america for was duplicative of the business loss claimed for and should therefore be disallowed pursuant to the court's instruction respondent reduced her oral motion to writing and filed a motion for increased deficiency in petitioners' federal_income_tax in the amount of dollar_figure on date respondent's motion for increased deficiency was granted on date discussion we begin with the often-stated principle that respondent's determinations are presumed correct and petitioners generally bear the burden of proving otherwise rule a 290_us_111 business loss deductions at trial petitioner explained that the dollar_figure business loss claimed for the first time in the amended petition represents a deduction for the theft of sums he invested during in a partnership identified as sonoran verde landscaping we need not address the details of this testimony however as the following exchange between respondent and petitioner is sufficient to dispose_of the issue q okay and you're claiming you realized that you were swindled in or early is that right january of '89 a that's really a matter of when we had this discussion once before the minute i handed him money it was a swindle the last time -- the last check he got in my heart in my opinion was the swindle q right a later q a yeah now when did i know that probably a week which was in january of or december of '88 in that little time frame sec_165 generally provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise for purposes of sec_165 a loss arising from theft is treated as sustained during the taxable_year in which the taxpayer discovers such loss sec_165 sec_1_165-8 income_tax regs thus even if we accept arguendo that there was a theft of the moneys invested by petitioner his testimony belies his claim that the proper year to account for such a loss was respondent bears the burden_of_proof with respect to her determination of an increased deficiency in the amount of dollar_figure 3the record does not demonstrate with respect to the purported theft of his investment that there was a claim for which petitioner had a reasonable_prospect_of_recovery accordingly the provisions of sec_1_165-1 income_tax regs are not applicable in this matter 4furthermore even if we were to characterize the business loss claimed in the amended petition as a deduction for a bad_debt petitioner has failed to produce any evidence other than his own self-serving testimony that such a debt became worthless within the taxable_year sec_166 for the taxable_year rule a based upon the testimony elicited from petitioner at trial we find that respondent has met her burden of demonstrating that the dollar_figure business loss deduction claimed for on the horizon america schedule c was duplicative of the business loss deduction claimed for respondent's determination of an increased deficiency is therefore sustained refund and interest petitioners failed to produce any evidence to refute respondent's determination that petitioner received taxable interest_income in the amount of dollar_figure and a dollar_figure taxable refund from the state of arizona during the taxable_year accordingly respondent is sustained on these issues sec_6662 penalty respondent determined an accuracy-related_penalty under sec_6662 with respect to petitioners' federal_income_tax return for negligence or disregard of rules or regulations in pertinent part sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations sec_6662 c sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and defines disregard as including any careless reckless or intentional disregard petitioners failed to offer any evidence regarding respondent's determination of an accuracy-related_penalty in this matter accordingly they have not met their burden_of_proof and respondent's determination will be sustained to reflect the foregoing decisions will be entered under rule
